Citation Nr: 1021105	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to 
February 1963; December 1965 to December 1970; and June 1971 
to October 1982.  He had service in the Army and later in the 
Air Force.  He died on September [redacted], 2005.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued 
by the Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the appellant requested a hearing before 
a travelling Veterans Law Judge.  However, the appellant 
subsequently withdrew her request.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to initial matters, there is a question as to 
representation.  There was a power of attorney on file to the 
American Legion.  Subsequent indications were of some 
representation by the state service organization.  It is 
possible that these are co-existing entities, but that should 
be made clear.  Appellant, by way of letter from the Board 
was given an opportunity to select a representative.  If she 
did not, it was indicated that she would be viewed as 
representing himself.  Prior correspondence from the 
appellant suggests she wanted a representative, but she did 
not respond to the Board's letter.  While the case is 
otherwise undergoing development, she will have additional 
opportunity to select a representative if she so desires.

Additionally, review of the record does not reveal that she 
was provided with the notice that is required in such cases.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant contends that her husband died as a result of 
exposure to an herbicide during his service.  

The Veteran died in 2005.  The immediate cause of his death 
was cardiopulmonary failure due to or as a consequence of 
lung cancer, due to or as a consequence of status post (s/p) 
cardiovascular accident, due to or as a consequence of 
generalized atherosclerosis.  At the time of his death, the 
Veteran was service connected for s/p herniated nucleus 
pulposis, lumbosacral spine, with radiculopathy, rated 20 
percent disabling; residuals of a fracture of the right 
middle finger, rated noncompensably disabling; and an 
appendectomy scar, rated noncompensably disabling.

A portion of the Veteran's service records are included in 
the claims file, but these records are incomplete.  The 
service personnel records that are in the claims file show 
that the Veteran served in Japan, Korea, and Turkey between 
July 1960 and February 1967.  The claims file does not 
contain a record of service indicating where the Veteran 
served thereafter.  However, an enlisted performance report 
(EPR) indicates that the Veteran served in Thailand during 
the period from July 1972 to June 1973.  The Veteran received 
the Republic of Vietnam Campaign Medal and the Vietnam 
Service Medal.  His duties included acting as a loadmaster of 
cargo aircraft.  He also worked as a vehicle repair man.  The 
service department was unable to determine whether the 
Veteran had in-country service in the Republic of Vietnam.  
The Board notes that herbicide exposure is presumed when a 
Veteran actually set foot on land in the Republic of Vietnam 
during the Vietnam era and that lung cancer is a disorder for 
which service connection is presumed for herbicide exposed 
Veterans.  38 C.F.R. §§ 3.307, 3.309


The appellant's wife contends that the Veteran either 
travelled into Vietnam as part of his duties while he was 
stationed and/or performing temporary duty in Thailand and/or 
Laos, or that he was otherwise exposed to herbicides in 
Thailand, Laos, or Korea.  Insofar as the Veteran's service 
record is incomplete, it is not possible to determine whether 
the Veteran served in Laos or how long, or where, he served 
in Thailand.  It also does not show where the Veteran served 
in Korea.  Under these circumstances, the Veteran's entire 
service personnel record should be obtained in order to 
determine where the Veteran served during all periods of his 
service.  Additionally, it does not appear that service 
treatment or personnel records from his period of Army 
service have been requested.

Furthermore, VA's M21-1MR includes a procedure to be employed 
in claims when a claimant alleges exposure to herbicides in 
Thailand.  M21-1MR, Part IV, subpart ii, Chapter 2, § c (p).  
These procedures were not followed in this case.  
Additionally, M21-1MR contains procedures to be employed when 
a claimant contends that a Veteran was exposed to herbicides 
in locations other than Vietnam, Thailand, or the 
demilitarized zone in Korea.  The claims file does not 
indicate that these procedures were followed in this case.  

Finally, there is another potential basis for allowing the 
claim.  On a VA examination conducted in January 1983, about 
4 months after separation from service, a chest X-ray 
contains an incidental finding that there was calcification 
of the walls of the abdominal aorta.  Atherosclerosis was one 
of the contributory causes of death.  It is unclear whether 
this finding shortly after service would be indicative of 
atherosclerosis that might have begun in service.  There are 
some cardiac findings in the service medical records that do 
not seem to contain a clear interpretation.  This material 
will be forwarded to a cardiologist for an etiological/nexus 
opinion.



Accordingly, the case is REMANDED for the following actions:

1.  The claimant should be provided the 
VCAA notice required by Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

2.  The appellant is notified that she is 
currently unrepresented.  RO/AMC should 
contact appellant and provide a list of 
potential representatives and she should 
make an appropriate selection if she so 
desires.  No response will be taken as an 
indication that she does not desire 
representation.

3.  The RO/AMC should obtain a complete 
copy of the Veteran's service personnel 
records from the Air Force.  An attempt 
should also be made to obtain service 
treatment and service personnel records 
for his initial period of service in the 
Army.  All attempts made should be 
documented.  If records cannot be 
obtained, appellant should be notified in 
accordance with applicable procedures.

4.  The RO/AMC should develop this claim 
in accordance with the procedures set 
forth in M21-1MR, Part IV, subpart ii, 
Chapter 2.

5.  After the foregoing development, and 
after all records that can be obtained are 
obtained, the claims files should be 
forwarded to a cardiologist for a medical 
opinion.  Specifically, a review of the 
in-service cardiac studies and chest X-
rays should be undertaken.  Notice is 
directed to the findings of calcification 
on the January 1983 VA examination.  After 
review of all pertinent evidence, please 
enter an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
calcification noted shortly after service 
was present prior to separation from 
service, and is it indicative of 
atherosclerosis?  The medical basis for 
your opinion should be set out.

6.  After completion of the above 
development, the claim should be 
readjudicated.  If the determination 
remains adverse to the claimant, she 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


